PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/598,076
Filing Date: 15 Jan 2015
Appellant(s): Masarie et al.



__________________
John R. Linzer
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed May 20, 2021.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated March 6, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

 (2) Response to Argument
Rejections under 35 USC § 101
The Appellant argues the Examiner admits that the claims are eligible.  The Examiner respectfully disagrees.  The Examiner submits the Final Office Action, mailed March 6, 2020, clearly states the claims are rejected under 101 as being directed to an abstract idea.  The Examiner submits, in the Response to Arguments, “the pending claims were rejected for being directed to an abstract idea, and did provide an improvement to technology”.  A typographical error omitted the word “not”.  The response to arguments further states “Implementing the abstract idea on a computer….. is not a practical application of the abstract idea”.  Thus, it is clear that the claims did not provide an improvement to technology and the claims are rejected in both the rejection and the Response to Arguments.

The Appellant argues the claims do not recite an abstract idea, specifically, the invention does not fall into the “Mental Processes” grouping of an abstract idea.  The  one or more concepts within a medical ontology that map to the search request; prompting the user to provide additional information including at least one of: a clinical modifier, a non-clinical modifier, a laterality, and a status modifier; determining whether any of the identified one or more concepts also map to the provided additional information; identifying one or more codes in at least one of the first code set and the second code set that correspond to the determined concepts, and using one or more of the identified codes in the first code set or the second code set as inputs, respectively.
The claims are abstract but for the inclusion of the additional elements including a “database”, “a computer”, and a “computer application”.  These additional elements that are recited at a high level of generality (e.g., the “identifying, using a computer, one or more concepts”) such that they amount to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f).  For instance, using one or more of the identified code sets as inputs for a computer application is a well-known generic computer function, the claims fail to recite actually inputting the code into the computer, only that the codes can be used as input.  The combination of 
Thus, if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic components, then it is still in the mental processes grouping unless the claim limitation cannot practically be performed in the mind.  

The Appellant argues the claims alternatively integrate an eligible practical application.  The Examiner respectfully disagrees.  The additional elements of the present claims fail to integrate the exception into a practical application of the exception.  The 2019 PEG defines the phrase “integration into a practical application” to require an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.  For example, the 2019 PEG guidelines recite limitations that are indicative of integration into a practical application when recited in a claim with a judicial exception include:
Improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a);
Applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b); 
Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c); and
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e) and the Vanda Memo issued in June 2018.
The present claims fail to demonstrate an improvement to the functioning of a computer or to any other technology or technical field.  Thus, Applicant’s argument is not persuasive, and the rejection is maintained.
	
Rejections under 35 USC § 103
The Appellant argues the Examiner improperly cites to the same element in Phillips as allegedly teaching two distinct elements of Appellant’s claims.  The Examiner respectfully disagrees.  The Examiner submits Phillips discloses a system, method, and apparatus for computer assisted full medical code scheme to code scheme mapping which includes processing a plurality of coded concepts to determine a potential match between a code from a first code scheme in the plurality of coded concepts (a first code set of the claimed invention) and a code from a second code scheme in the plurality of coded concepts (a second code set of the claimed invention) (column 1, lines 50 – 55). Figure 5 illustrates terminology mapping tools which load controlled vocabulary content (e.g. LOINC, SNOMED, ICD-10) from standards organizations and allow informaticists to create, modify, map, and/or manage vocabulary concepts.  A search input returns 



The Appellant argues it would not have been obvious to modify Phillips to prompt a user to provide additional information including at least one of:  a clinical modifier, a non-clinical modifier, a laterality, and a status modifier.  The Examiner respectfully disagrees.  The Examiner submits it would have been obvious to one of ordinary skill at the time of the invention to expand the method of Phillips to further include, prompting the user to provide additional information including at least one of: a clinical modifier, a non-clinical modifier, a laterality, and a status modifier as disclosed by Jamieson.  One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Phillips in by providing a high precision coding of all the free text in a medical document against large, standard, compositional lexicons such as SNOMED CT as taught by Jamieson (column 6, lines 13 - 25).




For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/K.K.R/Examiner, Art Unit 3626                                                                                                                                                                                                        

Conferees:

/FONYA M LONG/Supervisory Patent Examiner, Art Unit 3626                                                                                                                                                                                                        
/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.